Order entered March 29, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01148-CV

                                 AMVETS POST 22, Appellant

                                                V.

                   AMVETS DEPT OF TEXAS FOUNDATION, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-04759-E

                                               ORDER
       The clerk’s record in this case is overdue. By order dated March 5, 2019, we ordered the

Dallas County Clerk to file either the clerk’s record or written verification that appellant had not

paid for or made arrangements to pay for the record within ten days. To date, the clerk’s record

has not been filed and the Dallas County Clerk’s office has not communicated with the Court

regarding the clerk’s record in this appeal.

       So that this appeal can proceed, we ORDER the Dallas County Clerk to file the clerk’s

record within TEN DAYS of the date of this order. We notify appellant that if we receive

verification they have not paid for or made arrangements to pay for the clerk’s record we will,

without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:


       John Warren
       Dallas County Clerk

       All parties


                                                 /s/    ROBERT D. BURNS, III
                                                        CHIEF JUSTICE